NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 30 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ALFONSO V. SENIOR, Jr.,                         No.    16-35842

                Petitioner-Appellant,           D.C. No. 2:15-cv-00952-JCC

 v.
                                                MEMORANDUM*
MARGARET GILBERT, Superintendent,

                Respondent-Appellee.

                   Appeal from the United States District Court
                     for the Western District of Washington
                  John C. Coughenour, District Judge, Presiding

                       Argued and Submitted April 13, 2018
                               Seattle, Washington

Before: HAWKINS and McKEOWN, Circuit Judges, and TEILBORG,** District
Judge.

      Petitioner-Appellant Alfonso V. Senior, Jr. (“Senior”) appeals the district

court’s dismissal of his ineffective assistance of counsel claim as procedurally

defaulted in its denial of Senior’s petition for a writ of habeas corpus under 28

U.S.C. § 2254. We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253, and

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable James A. Teilborg, United States District Judge for the
District of Arizona, sitting by designation.
we affirm.

      We review a district court’s decision to grant or deny a petition for habeas

corpus de novo. See Dows v. Wood, 211 F.3d 480, 484 (9th Cir. 2000) (citing

McNab v. Kok, 170 F.3d 1246, 1247 (9th Cir. 1999)). We likewise review de novo

whether a prisoner asserting a habeas claim exhausted state remedies. See Greene

v. Lambert, 288 F.3d 1081, 1086 (9th Cir. 2002) (citing Harris v. Pulley, 885 F.2d
1354, 1370 (9th Cir. 1988)).

      “[A] state prisoner’s federal habeas petition should be dismissed if the

prisoner has not exhausted available state remedies as to any of his federal claims.”

Coleman v. Thompson, 501 U.S. 722, 731 (1991), modified, Martinez v. Ryan, 566
U.S. 1 (2012). Here, it is undisputed that Senior failed to present the ineffective

assistance of counsel claim during his post-conviction appeal to the Washington

Supreme Court after previously raising the claim to the Washington Court of

Appeals. Accordingly, the relevant claim is now procedurally barred for lack of

exhaustion in state court.

      The district court rejected Senior’s argument that Martinez excuses a pro se

petitioner’s failure to present his claim in a motion for discretionary review to a

state supreme court.     In Martinez, the Supreme Court established “a narrow

exception” to procedural defaults in holding that “[i]nadequate assistance of

counsel at initial-review collateral proceedings may establish cause for a prisoner’s


                                         2                                    16-35842
procedural default of a claim of ineffective assistance at trial.” 566 U.S. at 9. The

Supreme Court made clear that this exception “does not extend to attorney errors in

any proceeding beyond the first occasion the State allows a prisoner to raise a

claim of ineffective assistance at trial[.]” Id. at 16 (emphasis added). Thus, the

exception does not apply to “appeals from initial-review collateral proceedings,

second or successive collateral proceedings, and petitions for discretionary review

in a State’s appellate courts.” Id. (citations omitted).

      This court previously recognized that “[t]he [Supreme] Court in Martinez

was careful to restrict its holding to ineffective assistance in the initial-review

collateral proceeding in state court.” Ha Van Nguyen v. Curry, 736 F.3d 1287,

1295 (9th Cir. 2013) (reading the Martinez exception as specifically limited to

“procedural default by postconviction counsel at the initial-review collateral

proceeding”). The fact that Senior was appearing pro se when he failed to exhaust

his ineffective assistance of counsel claim at the Washington Supreme Court is of

no effect. See Davila v. Davis, 137 S. Ct. 2058, 2065 (2017) (“On its face,

Martinez provides no support for extending its narrow exception to new categories

of procedurally defaulted claims. Martinez did not purport to displace Coleman as

the general rule governing procedural default.”).

      Accordingly, “[w]e remain bound by Coleman, which requires that we reject

[Senior]’s attempt to have us remove the obstacle it presents.” Hunton v. Sinclair,


                                           3                                  16-35842
732 F.3d 1124, 1127 (9th Cir. 2013); see also Pizzuto v. Ramirez, 783 F.3d 1171,

1177 (9th Cir. 2015) (stressing that “further substantive expansion” of Martinez is

“not . . . forthcoming”). And Senior has not otherwise established “cause and

prejudice” to excuse his default under Coleman. 501 U.S. at 724. Thus, Senior is

not entitled to habeas relief on his ineffective assistance of counsel claim.

      Finally, we reject Senior’s uncertified claim that the introduction of an out-

of-court statement by an unavailable witness violated his Sixth Amendment rights

under the Confrontation Clause. See Crawford v. Washington, 541 U.S. 36, 53–54

(2004). The record does not support Senior’s claim and Senior cannot make a

substantial showing that he was denied a constitutional right as required to expand

the certificate of appealability. See Robertson v. Pichon, 849 F.3d 1173, 1187 (9th

Cir. 2017); 28 U.S.C. § 2253(c)(2).

      AFFIRMED.




                                           4                                    16-35842